Citation Nr: 1710029	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  Also, in November 2012, the Veteran submitted additional evidence, consisting of information regarding the USS El Paso and the USS Wasp, and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c)(2016).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This case was previously remanded by the Board in June 2014.  The case has been returned to the Board for review.
 
 
FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.159, 3.03 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants entitlement to service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  

First, the evidence shows that the Veteran has a current disability.  A November 2007 VA audiological examination report noted recurrent tinnitus.

The service medical treatment records do not reflect any findings or complaints of tinnitus.  However, the Veteran has described his exposure to noise during active service, consisting of artillery fire.  At the November 2012 hearing the Veteran testified that he served as a radar operational specialist while aboard the USS El Paso.  The Veteran further testified that his duty station was directly below the USS El Paso's gun mount.  Therefore, whenever the guns were fired "it was like s[i]tting in a trashcan with somebody beating it over your head."  The Veteran's military occupational specialty (MOS) was radio operations.  The Board finds that the Veteran is competent to report experiencing loud noise during service, as this is discernible through his senses.  Further, the Board finds that he is credible in this regard as his assertions are consistent with the circumstances of his service, to include his documented military occupational specialty.  As such, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

Concerning the etiology of the Veteran's tinnitus, the November 2007 VA examiner opined that the disability was "not caused by or as a result of military service."  

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

Here, the November 2007 VA examiner supported the negative nexus opinion by citing to the Veteran's normal hearing after service and his statement that he did not notice his tinnitus until 1988.  However, the examiner did not provide any explanation as to whether the Veteran's reports, at numerous VA audiological consultations from October 2000 through May 2007, of constant tinnitus did not support a relationship between his active service and tinnitus.  Additionally, there is no evidence that the November 2007 VA examiner reviewed the October 2000 through May 2007 VA audiological consultations.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (It is the responsibility of the Board to assess the credibility and weight to be given to evidence). 

Again, the VA examiner's opinion is entitled to little probative value.  While the Board could remand for a new opinion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the service medical treatment records do not include a complete hearing examination at separation from active service, the Veteran's testimony at the November 2012 hearing is consistent with his MOS, and the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service as the presence of tinnitus is discernible through his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002).   

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.   With resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


